NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                              SUPERIOR COURT OF NEW JERSEY
                                              APPELLATE DIVISION
                                              DOCKET NO. A-2985-15T4

STEPHEN JARANTOW,

        Plaintiff-Respondent,

v.

WINANT BOMACK INSURANCE AGENCY,

     Defendant-Appellant.
_____________________________________

              Argued May 23, 2017 – Decided June 13, 2017

              Before Judges Espinosa and Suter.

              On appeal from Superior Court of New Jersey,
              Law Division, Special Civil Part, Monmouth
              County, Docket No. SC-2816-15.

              Larry S. Loigman           argued    the    cause    for
              appellant.

              Stephen Jarantow, respondent, argued the cause
              pro se.

PER CURIAM

        Winant Bomack Insurance Agency (Winant) appeals a February

19, 2016 order, which denied its motion to vacate a $1733.05

judgment entered against Winant in the Special Civil Part.                         We

reverse the judgment.
     Stephen Jarantow (plaintiff) operated Priced Rite, L.L.C.

(the L.L.C.), a used car business located at 2023 Route 9 in Toms

River.    In July 2015, he contacted Winant to obtain business

insurance for the L.L.C., providing it with a check drawn on the

account of the L.L.C. with the Route 9 address.                Winant contacted

Zurich   American   Insurance     Company      (Zurich),    which     issued   the

L.L.C. a business insurance policy effective July 31, 2015.1                     On

August   18,   2015,   shortly    after      coverage    commenced,    plaintiff

contacted Winant to cancel the insurance.               Plaintiff testified he

had "to sign the dealership back to Patrick Lynch."                  Winant faxed

plaintiff's    cancellation      form   to    Zurich,    and   the    policy   was

cancelled effective August 18, 2015.

     Plaintiff advised Winant, in person and by phone, that the

unused insurance premium refund was to go to the L.L.C. but should

be mailed to him because he was "not there anymore."                   Plaintiff

gave Winant his post office box number.             On September 12, 2015,

plaintiff sent a text message confirming he had provided "my

address where my refund check is to be sent" and gave a post office

box in Belmar.2


1
  The record does not include a copy of the policy or any further
details about the type of coverage.
2
  Plaintiff also sent a letter to Winant on September 11, 2015,
but because this letter was not included in the record, we do not
know its content.

                                        2                                 A-2985-15T4
     Zurich issued a premium refund check for $1733.05 dated

September 25, 2015, which was payable to "Priced Rite Auto Sales,

L.L.C. at 2023 Route 9, Toms River," and which subsequently was

negotiated although apparently not by plaintiff.

     Winant sent a letter to plaintiff at his home address in

November 2015 explaining that although plaintiff had stopped by

their offices in late August to say "where to send the return

premium," Winant had "no record . . . that [plaintiff] contacted

[it] after that with an address for the return."

     Plaintiff filed suit against Winant in the Special Civil Part

for the amount of the refunded premium.      Following trial, the

court entered a judgment in favor of plaintiff against Winant for

$1733.05 plus costs.     The court found plaintiff to be credible,

believing he had given Winant his home or post office box address.

Because plaintiff "requested that the refund check be sent to

him," and that did not occur, the court was "satisfied" plaintiff

had "proven his case."

     Winant contended there was no evidence it had received any

of the refund monies from Zurich, and requested to set aside the

verdict as against the weight of the evidence.     The trial court

denied this request, finding that Winant "was in a better position"

to make sure "that any refund check was processed through their



                                 3                          A-2985-15T4
office" and then "to relay the message on to Zurich Insurance."

However, Winant "simply dropped the ball."

       Winant next filed a motion to set aside the judgment or for

new trial,3 contending the insurance was for a business entity and

the refund properly was directed to that entity.                     Further, the

"carrier     made    the    refund     in   accordance     with    the   insurance

regulations and in accordance with law."                 This motion was denied

by the trial court because Winant "assumed a duty.                   They assumed

responsibility for then sending out that money.                   They were acting

as a middleman for Zurich Insurance."

       Winant appeals the February 19, 2016 order.                  It claims the

judgment was not supported by the facts or the law, and seeks a

remand.

       Our review of the trial court's order is governed by well-

established principles.           Factual findings that are supported by

adequate,    substantial        and    credible     evidence      "should   not    be

disturbed unless '. . . they are so wholly insupportable as to

result in a denial of justice.'" Rova Farms Resort, Inc. v. Inv'rs

Ins.   Co.   of     Am.,   65   N.J.   474,     483-84   (1974)    (alteration     in

original).    However, "[a] trial court's interpretation of the law

and the legal consequences that flow from established facts are


3
  Only the affidavit in support of the motion has been included in
the record.

                                            4                               A-2985-15T4
not entitled to any special deference."     Manalapan Realty v. Twp.

Comm. of Manalapan, 140 N.J. 366, 378 (1995).

     We are constrained to reverse the trial court's order and to

vacate the judgment.    No one has disputed that the premium for the

business insurance policy was paid by the L.L.C. and not by

plaintiff individually.    The policy and the refund check were both

issued by Zurich to the L.L.C. at the Route 9 address.      There is

no evidence that Winant received the refund check or any of the

refunded premium.    We have no reason to believe the check was sent

anywhere but to the L.L.C. at its address.

     The trial court's conclusion that Winant should have paid the

refund check to plaintiff because he asked to have the L.L.C.'s

refund paid to him personally ignores the nature of the L.L.C.      An

L.L.C. is an independent legal entity.      Its members and managers

are not individually liable for debts, obligations, or liabilities

of the L.L.C.       N.J.S.A. 42:2C-30(a).     The record provided no

information about the membership of the L.L.C. and cited            no

authority to ignore that form of business organization by paying

the L.L.C.'s check to one of its members.

     The insurer was required to send the premium refund check to

the insured.    It is well established that

          upon cancellation of an insurance contract by
          either party to it, the obligation rests on
          the insurer to pay to the insured the unearned

                                  5                          A-2985-15T4
          premium called for by the terms of the policy.
          . . . That obligation is not met where the
          insurer pays its agent, intending transmittal
          to the insured, if the money does not
          ultimately reach the insured. If an insurer
          chooses to make such payment to someone other
          than the insured, it does so at its peril.

          [Spilka v. S. Am. Managers, Inc., 54 N.J. 452,
          464 (1969) (emphasis omitted) (citations
          omitted).]

This obligation is confirmed by the insurance cancellation and

refund statute, which provides

          [w]henever an insurance policy or contract is
          canceled, the insurer on notice thereof shall
          return to the insured, within a reasonable
          time not to exceed 60 days of cancellation or
          notice . . . on a short rate basis the amount
          of gross unearned premiums paid . . . .

          [N.J.S.A. 17:29C-4.1.]

     There is no evidence that Zurich did anything other than send

the check to the L.L.C. at its address, which was consistent with

this statute.    Thus, there is no authority for the court's finding

that Winant assumed Zurich's obligation merely because plaintiff

asked to have the check mailed to his personal address.             We

therefore reverse the judgment, and dismiss the complaint.

     Reversed.




                                  6                          A-2985-15T4